Case 1:19-cv-20979-RAR Document 65-7 Entered on FLSD Docket 05/27/2019 Page 1 of 2



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF FLORIDA
   -------------------------------------- X
   AXOS CLEARING LLC,                                :
                                                     :
                            Plaintiff,               :                 Index No. 1:19-cv-20979-KMM
                                                     :
                 v.                                  :
                                                     :                 DECLARATION OF ADAM C. FORD
   SCOTT REYNOLDS, an individual; SRR Fortress       :
   Capital, LLC, a Florida limited liability company :
                                                     :
                            Defendants.              :
                                                     :
                                                     :

   -------------------------------------- X


          Adam C. Ford, Esq., pursuant to 28 U.S.C. §1746 declares the following subject to

   penalties of perjury:

                  1.       I am a principal of the law firm of Ford O’ Brien, LLP, attorneys of record

   for Defendant Scott Reynolds.

                  2.       I have personal knowledge of the matters set forth below, and the exhibits

   annexed hereto are true and correct copies of the documents described.

                  3.       I submit this declaration in support of the Defendant’s Motion to Compel

   Arbitration or Dismiss the Complaint and to place before the Court true and correct copies of

   certain documents and stenographically recorded sworn testimony.

                  4.       Attached as Exhibit 1 is a true and correct copy of the executed clearing

   agreement between Spartan and COR Clearing dated April 8, 2013.

                  5.       Attached as Exhibit 2 is a true and correct copy of the March 28, 2019

   Affidavit of Scott Reynolds filed with this court in connection with his motion to vacate the

   improperly obtained writs of garnishment and attachment.

                  6.       Attached as Exhibit 3 is a true and correct copy of the unsigned and

   unenforceable Temporary Pledge and Security Agreement.
  Case 1:19-cv-20979-RAR Document 65-7 Entered on FLSD Docket 05/27/2019 Page 2 of 2



                      7.    Attached as Exhibit 4 is a true and correct copy of the Hearing

      Transcript from the April 4, 2019 Hearing.

                      8.    Attached as Exhibit 5 is a true and correct copy of the Statement of

      Claims Spartan Securities Group, Ltd. filed with FINRA on April 3, 2019.

                      9.    Attached as Exhibit 6 is a true and correct copies of the Affidavits of

      Axos Clearing in-house Counsel Ethan McComb filed with this court in connection with the

      April 4, 2019 Hearing and admitted into evidence therein.

                      10.   I declare under penalty of perjury under the laws of the United States

      of America that the foregoing is true and correct.


Dated: May 27, 2019




                                                                  ________________
                                                                  Adam C. Ford, Esq.
